Citation Nr: 1001446	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  06-12 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

4.  Entitlement to an increased rating for bilateral pes 
cavus, currently evaluated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to 
January 1981.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of October 2005 from the Togus, Maine 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the enumerated issues.

The Board notes that while the Veteran had filed a notice of 
disagreement with the October 2005 rating's denial of 
entitlement to a rating in excess of 20 percent disabling for 
rheumatoid arthritis of the lumbar spine and the statement of 
the case also addressed this issue.  However in his 
substantive appeal, the Veteran expressed his intent to limit 
the appealed issues to only the enumerated issues, thus this 
issue is not before the Board.  The Veteran's representative 
is noted in a December 2009 brief to have included this issue 
as a claimed issue, which the Board will treat as a new claim 
for increased rating for the lumbar spine disorder.  This 
matter is referred to the RO for further adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

A review of the evidence reflects that Remand is indicated 
for all enumerated issues.  In regards to the increased 
rating issues, the Board notes that the most recent 
examinations for PTSD and pes cavus were conducted in August 
2005, more than 4 years ago.  Additionally the most recent 
evidence pertinent to these issues are dated in 2006.  
Thereafter no further action or development has been taken by 
the RO since the statement of the case was issued in March 
2006 and the case was certified to the Board in October 2006.  
Given the large amount of time that has passed, the Board 
finds that in order to properly adjudication of these issues, 
an effort must be made to obtain records of more recent 
treatment and to obtain current VA examinations of these 
disabilities. 

In regards to the claims for service connection for hearing 
loss and tinnitus, further development is indicated to 
properly adjudicate these issues.  The Veteran has alleged 
both conditions resulted from acoustic trauma in Vietnam.  A 
VA examination was conducted in August 2005 which noted noise 
exposure in service, but contained no etiology opinion.  An 
addendum attached in September 2009 stated that hearing loss 
and tinnitus were less than likely related to service based 
on the service treatment records not showing complaints of 
hearing loss or tinnitus in service.  There is no mention in 
the September 2009 addendum opinion as to the noise exposure, 
but the examiner merely cited the occupational specialities 
in service, none of which would clearly suggest noise 
exposure, and the lack of hearing loss and tinnitus in the 
service records as the basis for the negative opinion.  

As the Veteran is clearly shown to have been in combat in his 
DD-214 and as the RO has conceded noise exposure, there 
should be a clearer opinion as to the relationship between 
the inservice noise exposure from combat and the current 
hearing loss and tinnitus.  Furthermore, the Board notes that 
the service treatment records show recurrent treatments 
throughout service for otitis media affecting both ears at 
various times.  There is no mention in the September 2009 
addendum as to whether there could be a possible relationship 
between these ear infections and his current problems with 
hearing loss and tinnitus.  

Finally, although the Veteran has not alleged that his 
hearing loss and tinnitus are secondary to a service 
connected disability, the VA treatment records suggest that 
this may be a possibility.  Records from July 2003 revealed 
he was taking large amounts of medication for his 
osteoarthritis and foot pain, with side effects noted to 
include hearing loss and was assessed with decreased hearing 
secondary to salicylate toxity.  He also was noted to have 
ringing in his ears due to this medication noted in August 
2003.  Audiological evaluation in August 2003 noted that his 
rheumatologist noticed a decrease in his hearing overnight a 
month earlier, which the rheumatologist thought could be 
related to high doses of aspiring he had been on for 6 to 8 
months, with an improvement in hearing after going off the 
aspiring.  However his pain returned and he went back on the 
aspirin and the hearing decreased.  He was also noted to have 
military noise exposure with history of occasional tinnitus 
since, but now with constant tinnitus.  

Consequently, the VA records have raised an alternate theory 
of entitlement to service connection.  The Court has 
clarified that while there may be multiple theories or means 
of establishing entitlement to a benefit for a disability, if 
the theories all pertain to the same benefit for the same 
disability, they constitute a single claim.  Robinson v. 
Mansfield, 21 Vet. App. 545 (2008); Roebuck v. Nicholson, 20 
Vet. App. 307, 313 (2006).  Because the Board is remanding 
the claim for an opinion on a direct theory of entitlement is 
of the opinion that a VA examination would be probative in 
ascertaining whether there is an etiological relationship 
between his hearing loss and tinnitus and the aspirin 
treatment for rheumatoid arthritis, which is service 
connected for his lumbar spine.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and 
ask that he identify all sources of 
treatment for his enumerated disorders, 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source identified.  Copies of the medical 
records from all sources since 2006 should 
then be requested.  All records obtained 
should be added to the claims folder.  If 
requests for any private or non-VA 
government treatment records are not 
successful, the AOJ should inform the 
Veteran of the non-response so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit evidence 
in support of his claims.  38 C.F.R. § 
3.159 (2009).

2.  Thereafter, the AOJ should schedule 
the Veteran for an ears disorders/hearing 
loss examination to determine the nature 
and etiology of the Veteran's claimed 
bilateral hearing loss and tinnitus.  The 
claims folder must be made available to 
the examiner prior to the examination, and 
the examiner should acknowledge such 
review of the pertinent evidence in the 
examination report.  All indicated studies 
including audiological testing should be 
performed and all manifestations of 
current disability should be described in 
detail.  The examiner should address the 
following:

(a) Does the Veteran have any current, 
chronic hearing loss and/or tinnitus 
disability?  If so, is it at least as 
likely as not (i.e., at least a 50/50 
probability) that any such disability 
began in service or was the result of 
trauma sustained in service?  The medical 
history of recurrent treatment for otitis 
media in the service treatment records and 
the lay history of the Veteran having 
sustained acoustic trauma in Vietnam 
should be addressed in answering this 
question.

(b)  If any hearing loss and/or tinnitus 
did not begin in, nor was caused by active 
service, the examiner should provide an 
opinion as to whether is it at least as 
likely as not (i.e., at least a 50/50 
probability) that any such disability is 
being caused or aggravated by medication 
used to treat a service connected 
arthritis of the lumbar spine and foot 
pain.   

Each opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

3.  After completion of #1, the AOJ should 
also schedule the Veteran for a VA 
examination(s), by the appropriate 
specialist(s), to address the severity of 
the Veteran's service- connected bilateral 
pes cavus  The claims file should be made 
available to the examiner(s) for review of 
the pertinent evidence in conjunction with 
the examination.  Any further indicated 
special studies including X-rays should be 
conducted.  In doing so, the examiner 
should record pertinent medical 
complaints, symptoms, and clinical 
findings in accordance with the latest 
AMIE worksheet for rating disorders of the 
feet.  It is requested that the examiner 
address the following questions:

(a) Does the service-connected bilateral 
pes cavus cause weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, deformity, or atrophy?  
If the severity of these manifestations 
cannot be quantified, the examiner should 
so indicate.  Specifically, the examiner 
must address the severity of painful 
motion from intermediate degrees to 
severe.  The active and passive range of 
motion should be recorded in degrees.  The 
examiner must note at what degree in the 
range of motion that pain is elicited as 
well as the severity of such pain.  With 
respect to subjective complaints of pain, 
the examiner should comment on whether the 
subjective complaints are supported by 
objective findings, whether any pain is 
visibly manifested upon palpation and 
movement of the feet, and whether there 
are any other objective manifestations 
that would demonstrate disuse or 
functional impairment of the feet due to 
pain attributable to the service-connected 
disabilities.  

(b)  Does the bilateral pes cavus more 
closely resemble the loss of use of the 
foot for either foot or both feet?

In addition, the examiner(s) should state 
an opinion as to the degree of social and 
industrial inadaptability caused by the 
service-connected pes cavus disorder.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

4.  After completion of #1, the AOJ should 
schedule the Veteran for a VA psychiatric 
examination, by a psychiatrist, to 
determine the nature and severity of his 
service-connected PTSD.  The claims folder 
must be made available to the examiner for 
review before the examination.  Detailed 
clinical findings should be reported in 
connection with the evaluation.  The 
examiner should report a global assessment 
of functioning (GAF) score consistent with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV) and an 
explanation of what the assigned score 
represents.  In addition, the examiner 
should state an opinion as to the degree 
of social and industrial inadaptability 
caused by the service-connected PTSD.

5.  Following completion of the above, the 
AOJ should re-adjudicate the Veteran's 
claims.  If any benefit sought on appeal 
remains denied, the Veteran should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to 
cooperate by reporting for examination without good cause may 
result in adverse consequences on his claim.  38 C.F.R. § 
3.655 (2009).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


